Citation Nr: 0304158	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-11 352	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee condition.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from January to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the above claim.


FINDING OF FACT

The medical evidence does not show that the veteran currently 
has a chronic right knee disorder.


CONCLUSION OF LAW

The veteran did not incur a chronic right knee condition as a 
result of her military service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (Aug. 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, information concerning the appellant is of record 
and sufficient to complete her claim for benefits.  The 
rating decision on appeal, as well as the statement of the 
case (SOC), informed the appellant of the types of evidence 
needed to substantiate her claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking her for specific 
information and evidence.  For example, a letter was sent to 
the appellant in April 2000 asking her for specific 
information and advising her of the types of evidence she 
could submit to substantiate her claim.  Although this letter 
was sent before enactment of the VCAA, it is still evidence 
of the fact that VA attempted to assist the appellant in 
developing this claim.  More importantly, she was sent 
another letter in March 2001 that specifically informed her 
of the provisions of the VCAA and discussed what evidence was 
needed to substantiate the claim.  VA's duty to notify the 
appellant also includes the duty to tell her what evidence, 
if any, she is responsible for submitting to substantiate a 
claim and what development VA would do.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  The March 2001 letter specifically informed the 
appellant what was needed from her and what VA would obtain 
on her behalf.  For example, the letter told her that VA 
would help obtain medical records, employment records, or 
records from other Federal agencies.  The appellant was 
informed that she was responsible for providing sufficient 
information to VA so records could be requested.  

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, she was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  The appellant 
has at no time referenced outstanding records that she wanted 
VA to obtain or that she felt were relevant to the claim.  
The RO obtained all relevant medical records from every 
source referenced by the appellant.  The only treatment she 
has reported receiving is through VA, and those records were 
obtained. 

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2002). 

In this case, the appellant was not provided a VA 
examination.  However, examination is not needed because 
there is no competent evidence that the appellant has the 
claimed condition, as discussed in more detail below.  VA has 
done extensive diagnostic testing since her separation from 
service, with no abnormalities shown.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. 

The Board has reviewed all the evidence in this case, which 
consists of:  the appellant's contentions; her service 
medical records; and VA treatment records dated from 2000 to 
2002. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The appellant 
has not been diagnosed with a disease identified as a 
presumptive condition. 

Incurrence of a chronic knee disorder in service is not 
factually shown.  There are no complaints concerning the 
right knee in the appellant's service medical records.  She 
alleges she incurred a knee injury on March 17, 2000, while 
completing battle stations.  All treatment received on that 
date indicates that she was participating in battle stations 
when she experienced shortness of breath, and the diagnosis 
was asthma.  There were no complaints concerning her right 
knee.  She has also stated that she injured the knee the same 
day she injured the left foot.  Service medical records show 
treatment for the left ankle on February 17, 2000, and for 
the right foot on April 3, 2000.  Again, there is no 
indication of right knee complaints.

The appellant certainly began complaining of right knee pain 
shortly after her separation from service and related a 
history of an in-service injury at that time.  She was 
released from service on April 3, 2000, and she saw a 
physician at VA on May 1, 2000.  The physician did not, at 
that time, diagnose a knee disorder.  Rather, he or she 
reported the appellant's statement that she incurred, among 
other things, a knee injury during service, but the diagnoses 
involved the back and foot only.  The appellant has 
consistently complained of right knee pain since that date.  
However, extensive diagnostic testing - to include x-rays, 
magnetic resonance imaging (MRI) and arthroscopic surgery - 
have revealed no abnormalities of the right knee.  There is 
no evidence of fracture, dislocation, meniscal or ligamentous 
tear, or abnormalities of the joint space.  The VA physicians 
have consistently assessed right knee pain or arthralgia.  
They have also indicated that this is of unknown etiology.  
Pain, in and of itself, is not a disability for VA purposes.  
Without documented pathology of the right knee, there is no 
chronic disorder for which service connection could be 
granted.

The Board notes that although diagnostic tests showed no 
right knee pathology, VA physicians did, in August 2000, 
diagnose such possible disorders as quadriceps tendonitis, 
patellar chondromalacia, or torn meniscus.  The arthroscopic 
surgery in May 2001 showed no tendon or meniscus pathology.  
The same physician who initially rendered these possible 
diagnoses was the one who later concluded all tests were 
normal, and he did not know why the appellant has knee pain.  

Although the appellant is competent to report experiencing 
symptoms such as knee pain, she does not have the medical 
knowledge needed to render a competent opinion as to whether 
she currently has a chronic knee disorder.  As discussed 
above, full diagnostic testing by her VA physicians has 
failed to show any knee pathology or any explanation for her 
continued complaints of knee pain.  For these reasons, the 
Board concludes that the evidence against this claim is more 
probative and of greater weight and, based on this evidence, 
finds as fact that the appellant's claimed right knee 
condition was not caused by an in-service disease or injury.  
There is no benefit of the doubt that could be resolved in 
the appellant's favor.  


ORDER

Entitlement to service connection for a right knee condition 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

